Citation Nr: 0638226	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the 
spine.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  He also had additional periods of active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for PTSD, tinnitus and a disability of the spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  The Board notes that the December 2001 
letter sent by the VA to the veteran was not adequate 
inasmuch as it failed to address the relative burdens on the 
VA and the veteran.  In addition, it failed to mention the 
claim for service connection for tinnitus.  

During an informal conference, the veteran reported treatment 
for tinnitus at the Baltimore VA Medical Center.  The 
Decision Review Officer indicated that these records would be 
obtained, but there is no indication in the file that any 
attempt to obtain these records was made.  Such should be 
accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With respect to his spine claim, the veteran contends that 
airborne training in the reserves caused his cervical spine 
disability.  While it appears that some reserve medical 
records are in the file, it is unclear whether all available 
medical records from his reserve service have been obtained.  
Such should be requested on remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should issue a VCAA notice 
letter as to the issues on appeal, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  
Specifically, the veteran should be 
informed of all information and evidence 
needed to substantiate and complete the 
claim, which information and evidence, if 
any, that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  The veteran must be apprised that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the claimed 
conditions since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, which have not already 
been associated with the claims folder.

3.  The RO should obtain VA treatment 
records from the VA Medical Center in 
Baltimore from the date of discharge from 
service to present.

4.  The RO should attempt to obtain any 
additional reserve service medical 
records through official channels.  If 
the records are not available, the 
veteran should be so notified.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


